Title: To Thomas Jefferson from Robert Fairchild, 13 October 1806
From: Fairchild, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                Stratford, Connect., Octobr 13th. 1806
                        
                        Will you pardon the freedom of a stranger who reluctantly obtrudes his opinion upon you?
                        I understand that P. Edwards Judge of the District Court of this State calculates on being promoted to the
                            Office lately left vacant by the death of Judge Patterson—Without doubt his legal acquirements eminently qualify him for
                            that high station, & I should rejoice at his elevation to it were it not for certain radical defects in his moral
                            & political character
                        You, sir, standing on an eminence, must be vastly better informed, than I can pretend to be, of the danger
                            & extent of Col: Burr’s ambitious & insidious projects—I have long known enough of them to watch his
                            movements with an anxious & fearful eye,—and I cannot doubt that his friend Edwards is devoted to him &
                            privy to his desperate Schemes—I view them both unhappily destitute, equally destitute, of political integrity &
                            moral virtue; but differing in other material points of Character—The one uniformly daring, mysterious &
                            circumspect—The other less reserved, flighty, sometimes designing & impenetrable, at others incapable of
                            disguising his feelings & sentiments, but alone never to be dreaded—They have hopes of
                            success, yet in my Opinion have both entirely mistaken their own powers & influence, and the character of their
                            countrymen—I have no doubt they will discover to their infinite disgrace, that, in this country, patriotism is more than a
                            name—Still they require constant watching,—None connected with the Chief conspirator deserve to be fed or nourished from
                            the bounty of the Land they wish to destroy—I am sensible it is unsafe to give the reins to slight suspicion, but in the
                            Case proposed Suspicion appears to me to be swallowed up in certainty—I assure you it is not till after mature reflection
                            I venture to address you, but having resolved that no person should ever know the subject of this
                            letter; believing that similar communications are too seldom made to be very troublesome, relying on purity of motive
                            & fearing that you have not been sufficiently informed as to the character in question, I am led for once to
                            overleap the laws of decorum.
                        I wish not to perplex with doubt, but pray you to regard these hints according to their obvious import—If we
                            should ever become acquainted, I trust you will learn to give credit to my representations on political subjects;—Indeed I
                            flatter myself that, as to the sentiments here expressed, you already agree with me—At any rate I hope you will appreciate
                            my intentions as they deserve—
                        With a request that this letter may be treated as entirely confidential, I am with the highest consideration
                            
                  Yr. Obedt Servt.
                        
                            Robert Fairchild
                            
                        
                    